UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :    19cv1649 (DLC)
RLI INSURANCE COMPANY,                 :
                         Plaintiff,    :   OPINION AND ORDER
               -v-                     :
                                       :
AST ENGINEERING CORPORATION, CORAL     :
CRYSTAL LLC, FEDERAL INSURANCE         :
COMPANY, MCARTHUR MORGAN, LLC, SEA     :
BREEZE GENERAL CONSTRUCTION, INC.,     :
J.V.C. GROUP N.Y. CORP., PHILIBERT     :
ENGINEERING, P.C., and GRAD URBAN      :
DESIGN, INC.,                          :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff:
Timothy Erin Delahunt
Kenney Shelton Liptak & Nowak, LLP
223 Franklin Street
Buffalo, NY 142020
(716) 853-3801

For defendant AST Engineering Corp.:
Robert S. Cosgrove
Durkin & Durkin, LLC
1120 Bloomfield Avenue
West Caldwell, NJ 07006
(973) 244-9969

For defendant Sea Breeze General
Construction, Inc.:
Craig L. Rokuson
Traub Liberman Straus & Shrewsberry
LLP
7 Skyline Drive
Hawthorne, NY 10532
(914) 347-8898
For defendant J.V.C. Group N.Y. Corp.:
Jerry Anthony Cuomo
Landman Corsi Ballaine & Ford P.C.
1617 JFK Boulevard, Suite 955
Philadelphia, PA 19103
(973) 424-2000

DENISE COTE, District Judge:

     RLI Insurance Company (“RLI”) issued a claims-based

professional liability insurance policy (“Policy”) to AST

Engineering Corporation (“AST”) in March 2013 and has defended

AST in two New York State lawsuits, the first of which named AST

in October 2013.   In September 2016, RLI issued a reservation of

rights notifying AST that it may disclaim coverage.   On February

23, 2019, RLI filed this action, seeking a declaration that it

has no duty to defend AST.   Both parties now move for summary

judgment.   For the reasons that follow, AST’s motion for summary

judgment is granted and RLI is estopped from disclaiming

coverage.



                             Background

     This action arises from work AST performed in connection

with a residential construction project at 133 Third Avenue in

Manhattan (the “Project”).   As part of its work on the Project’s

foundation and superstructure, J.V.C. Group N.Y. Corp. (“JVC”),

a subcontractor on the Project, requested that AST create a

design drawing for a one-sided form for use in pouring a



                                 2
concrete wall.   AST provided those drawings to JVC on October

28, 2012.

     On December 5, 2012, concrete poured at the Project pressed

against an adjoining building, bowing and cracking its exterior

wall.   As a result of damage, the owner of the adjoining

building, Coral Crystal LLC (“Coral Crystal”), filed on December

10, 2012 a lawsuit in New York State Supreme Court (the “Coral

Crystal Action”) against McArthur Morgan LLC (“McArthur

Morgan”), the owner of the Project.   On March 7, 2013, Coral

Crystal added JVC and the Project’s general contractor, Sea

Breeze General Construction, Inc. (“Sea Breeze”), as defendants.

     Two weeks later, on March 21, 2013, AST applied to RLI for

a claims-based professional liability insurance policy.

Although it had been in business since 2009, AST had not carried

professional liability insurance prior to that date.   In its

application, AST identified its five largest projects as New

York-based projects.   It further stated that it had no

“knowledge of any incident, act, error, or omission involving

professional services that could reasonably be expected to be

the basis of a claim” against it.

     RLI issued the Policy to AST for the period March 22, 2013

to March 22, 2014.   The Policy states that it “applies to

Claim(s) arising from Professional Services rendered worldwide.”

It provides a maximum of $1 million insurance per claim arising


                                 3
from a “Wrongful Act” committed by AST’s architects and

engineers subsequent to the “Retroactive Date.”     The Policy

identifies the “Retroactive Date” as March 22, 2013.

     The Policy states, in pertinent part:

     This insurance applies to a Claim for a Wrongful Act
     to which this insurance applies, only if

     . . .

     (ii) Such Wrongful Act was committed subsequent to the
     Retroactive Date(s) stated in Item 6. of the
     Declarations; and

     (iii)     None of the Insured’s directors, officers,
     principals, partners or insurance managers knew or
     could have reasonably expected that such Wrongful Act
     might give rise to a Claim, either prior to the
     inception date of this Policy, or the inception date
     of an earlier Policy, where this Policy is issued by
     the Insurer as a continuous renewal or replacement of
     such earlier policy, issued by the Insurer.

The Policy defines “Wrongful Act” as “a negligent act, error, or

omission, in the performance of Professional Services.”

     AST is a New Jersey professional engineering corporation

with its principal place of business in New Jersey.     The Policy

lists AST’s business address in Matawan, New Jersey and provides

that “[n]otice to any Insureds may be given to [AST]” at that

address.     RLI delivered the Policy to AST at its New Jersey

address and assessed a New Jersey surcharge of $36.00.     At all

times since the Policy was first issued to AST, RLI billed its

premiums to AST in New Jersey and AST mailed payment of its

premiums to RLI from its address in New Jersey.


                                   4
     On October 10, 2013, JVC filed a third-party complaint

against AST for common-law indemnification and contribution,

breach of contract, and professional malpractice in connection

with the engineering services it provided on the Project.    The

third-party complaint alleges, in relevant part:

     6.   That [Coral Crystal’s] complaint for damage
     arises from construction at 133 Third Avenue, New
     York, New York, property adjacent to [Coral Crystal’s]
     property located at 129 Third Avenue, New York, New
     York. . . .

     . . .

     8.   That at all relevant times herein, AST served as
     an engineer for JVC with respect to the work at the
     aforementioned location, which included an AST design
     for concrete placement dated October 28, 2012. See
     design plan annexed hereto as Exhibit “D.”

With respect to the breach of contract allegations in

particular, the third-party complaint further alleges:

     13. That pursuant to an agreement, AST agreed to
     provide certain professional engineering services
     relating to construction at 133 Third Avenue, New
     York, New York, which included, but was not limited
     to, conducting site inspections, providing certified
     design drawings and engineering services concerning
     the pouring of concrete.

     14. That AST breached its agreement to provide
     adequate engineering services.

     On October 28, 2013, AST notified RLI by email of the Coral

Crystal Action and the third-party claim against AST.    By a

separate email to RLI that same day, AST asked that RLI select

Scott Winikow of Donovan Hatem LLP to represent AST.    Despite



                                5
this request, RLI elected to retain Milber Makris Plousadis &

Seiden, LLP to defend in the Coral Crystal Action.

     On August 10, 2015, Federal Insurance Company (“Federal

Insurance”) commenced a subrogation action in New York State

Supreme Court (the “Federal Insurance Action”) against McArthur

Morgan, Sea Breeze, and JVC, among others.   Federal Insurance

did not sue AST.

     On September 21, 2016, almost three years after AST

notified RLI of the Coral Crystal action, RLI issued a

reservation of rights letter to AST.   It states, in pertinent

part:

     The Coral Crystal action remains in written discovery.
     However, information generated in the course of the
     action and provided to RLI reflects the possibility
     that the “Wrongful Act” for purposes of coverage under
     the RLI policy was AST’s creation of certain drawings
     on October 28, 2012. If so, this would predate the
     policy’s Retroactive Date of the RLI policy [sic], and
     therefore place the claim outside the scope of the RLI
     policy. Accordingly, RLI must reserve its rights to
     deny coverage for AST in connection with Crystal Coral
     [sic]. However, subject to this reservation of
     rights, RLI will continue to defend AST.

     On October 6, 2016, JVC impleaded AST into the Federal

Insurance Action.   JVC’s allegations against AST in the Federal

Insurance Action are substantially the same as those alleged in

its third-party complaint against AST in the Coral Crystal

Action.   On November 23, 2016, RLI issued a supplemental

reservation of rights for the Federal Insurance Action.



                                 6
     On February 23, 2019, RLI filed this action for a

declaration that it has no obligation to defend or indemnify AST

in connection with either the Coral Crystal Action or the

Federal Insurance Action.    RLI and AST cross moved for summary

judgment on September 27; JVC and Sea Breeze joined in AST’s

motion on October 18. 1   The motions became fully submitted on

November 1.



                             Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).

“Summary judgment is appropriate when the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party.”   Smith v. Cty. of Suffolk, 776 F.3d 114, 121

(2d Cir. 2015) (citation omitted).    The moving party bears the

burden of demonstrating the absence of a material factual

question, and in making this determination, the court must view

all facts in the light most favorable to the non-moving

party.   See Eastman Kodak Co. v. Image Techn. Servs., Inc., 504




1 By stipulation of June 6, 2019, this action was discontinued as
against defendants Federal Insurance, McArthur Morgan, Philibert
Engineering, P.C., and Grad Urban Design, Inc.


                                  7
U.S. 451, 456 (1992); Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48

(2d Cir. 2015).

       Once the moving party has asserted facts showing that the

non-movant’s claims cannot be sustained, “the party opposing

summary judgment may not merely rest on the allegations or

denials of his pleading; rather his response, by affidavits or

otherwise as provided in the Rule, must set forth specific facts

demonstrating that there is a genuine issue for trial.”    Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation omitted).

“[C]onclusory statements, conjecture, and inadmissible evidence

are insufficient to defeat summary judgment,” Ridinger v. Dow

Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011) (citation

omitted), as is “mere speculation or conjecture as to the true

nature of the facts.”    Hicks v. Baines, 593 F.3d 159, 166 (2d

Cir. 2010) (citation omitted).    Only disputes over material

facts will properly preclude the entry of summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).      “An

issue of fact is genuine and material if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”    Cross Commerce Media, Inc. v. Collective, Inc., 841

F.3d 155, 162 (2d Cir. 2016).

       RLI and AST dispute which law governs RLI’s duty to defend

AST.    RLI contends that, under New York law, the claims against

AST do not fall within the scope of claims covered by the


                                  8
Policy.    AST asserts that, under New Jersey law, the Policy’s

retroactivity provision violates New Jersey public policy and,

in the alternative, that RLI is estopped from disclaiming

coverage under the Policy because it failed to timely and

properly issue a reservation of rights.    For the reasons that

follow, New Jersey law controls this dispute and RLI is estopped

from disclaiming coverage under the Policy.

I.    Choice of Law

      “A federal court sitting in diversity jurisdiction applies

the choice of law rules of the forum state.”    Forest Park

Pictures v. Universal Television Network, Inc., 683 F.3d 424,

433 (2d Cir. 2012).    Under New York law, “the first step in a

choice of law analysis is to determine whether an actual

conflict exists between the laws of the jurisdictions involved.”

Id.    If there is a conflict of law, “New York looks to the

‘center of gravity’ of a contract to determine choice of law.”

AEI Life LLC v. Lincoln Benefit Life Co., 892 F.3d 126, 135 (2d

Cir. 2018) (citation omitted).    “Under this approach, [a]

spectrum of significant contacts -- rather than a single

possibly fortuitous event -- may be considered.”    Fireman’s Fund

Ins. Co. v. Great Am. Ins. Co. of N.Y., 822 F.3d 620, 642 (2d

Cir. 2016) (citation omitted).    Among these contacts are “the

place of contracting, the places of negotiation and performance,

the location of the subject matter, and the domicile or place of


                                  9
business of the contracting parties.”    AEI, 892 F.3d at 132

(citation omitted).    In the insurance context, the place of

contracting is where the insurance policy is delivered to the

insured.    U.S. Mortg. & Tr. Co. v. Ruggles, 258 N.Y. 32, 38

(1932).    The place of performance is where the premiums are

billed and a claim on the policy is made.    AEI, 892 F.3d at 135.

The purpose of the “center of gravity” approach “is to establish

which State has the most significant relationship to the

transaction and the parties.”    In re Liquidation of Midland Ins.

Co., 16 N.Y.3d 536, 543-44 (2011) (citation omitted).

     In the context of liability insurance contracts, “the

jurisdiction with the most significant relationship to the

transaction and the parties will generally be the jurisdiction

which the parties understood was to be the principal location of

the insured risk unless[,] with respect to the particular issue,

some other jurisdiction has a more significant relationship.”

Id. at 544 (citation omitted).    Where an insurance policy covers

risks located in two or more states, however, “it is commonplace

for courts applying New York choice-of-law rules to disregard

(or at least discount) the location of the insured risk.”

Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 152 (2d Cir.

2008) (citation omitted).    In such cases, “the state of the

insured’s domicile should be regarded as a proxy for the

principal location of the insured risk.”    Fireman’s Fund, 822


                                 10
F.3d at 642 (quoting Underwriters at Lloyd’s, London v. Foster

Wheeler Corp., 822 N.Y.S.2d 30, 37 (App. Div. 1st Dept. 2006)).

This approach “promotes certainty, predictability and uniformity

of result,” Midland, 16 N.Y.3d at 544 (citation omitted),

because “the state of the insured’s domicile is a fact known to

the parties at the time of contracting, and application of the

law of that state is most likely to conform to their

expectations.”    Fireman’s Fund, 822 F.3d at 642 (citation

omitted).

     The parties agree that an actual conflict exists between

the laws of New York and New Jersey.    This conflict concerns,

among other things, the circumstances in which an insurer may be

estopped from denying coverage to an insured party.    Under New

York law, for example, an insurer that delays issuing a

reservation of rights may be estopped from later denying

coverage only if the insured party can prove it was prejudiced

by the delay.    Federated Dept. Stores, Inc. v. Twin City Fire

Ins. Co., 807 N.Y.S.2d 62, 68 (App. Div. 1st Dept. 2006).     New

Jersey law, by contrast, does not require the insured party to

prove prejudice.    Griggs v. Bertram, 88 N.J. 347, 357 (1982).

Instead, prejudice is ordinarily presumed where the insured “is

denied the right to maintain complete control of the defense.”

Merchants Indem. Corp. v. Eggleston, 37 N.J. 114, 129 (1962).

     The Policy is governed by New Jersey law.    AST is domiciled


                                 11
in New Jersey and is a licensed professional corporation in two

states, New Jersey and New York.       The Policy, which includes a

New Jersey surcharge, was delivered to AST at its New Jersey

address.    RLI sent its bills to AST’s New Jersey address and AST

mailed payment of its premiums from its New Jersey office.

Moreover, the Policy covers claims for professional services

“rendered worldwide.”    AST’s domicile of New Jersey may

therefore be regarded as a proxy for the principal location of

the risk insured by the Policy.    See Fireman’s Fund, 822 F.3d at

642.

       RLI argues that New York law should govern this dispute

because the Project is located in New York and, accordingly, the

underlying litigation as to liability is occurring in New York.

It emphasizes that the Policy did not contain any New Jersey-

specific endorsements (aside from the surcharge) and that each

of RLI’s five largest projects in the three years prior to its

application were New York projects.       Relying on Worth Constr.

Co. v. Admiral Ins. Co., 836 N.Y.S.2d 155 (App. Div. 1st Dept.

2007), rev’d on other grounds, 10 N.Y.3d 411 (2008), RLI claims

that AST’s domicile should not be regarded as a proxy for the

principle location of the insured risk under these

circumstances.

       RLI’s arguments miss the mark.     First, RLI’s emphasis on

the site of the Project and the location of the underlying


                                  12
litigation “confuses the contacts that might be significant in a

tort case with those that are material in a contract dispute.”

In re Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219, 228 (1993).

This action does not address the merits of AST’s defenses in the

Coral Crystal or Federal Insurance Actions; it is merely a

dispute over who must bear the costs of the defense.    The

question of whether RLI must defend and indemnify AST is purely

one of contract.   It does “not depend on the law of the

jurisdiction governing [the underlying litigation] but rather

. . . [on] the law governing the interpretation of the insurance

policy and its issuance.”    Md. Cas. Co. v. Cont’l Cas. Co., 332

F.3d 145, 155 (2d Cir. 2003) (citation omitted).    Indeed, New

York’s “center of gravity” approach seeks to avoid rendering a

choice-of-law determination based on a “fortuitous event”

unknown to the parties at the time of contracting.    Fireman’s

Fund, 822 F.3d at 643.    Because parties cannot always predict

the site of an accident or the forum of the underlying

litigation, those contacts “bear little weight” under New York’s

choice-of-law analysis.    See Foster Wheeler, 822 N.Y.S.2d at 32

(citation omitted).

     Second, RLI’s reliance on Worth is misplaced.    In Worth,

the Appellate Division considered whether New York or New Jersey

law should govern an insurance contract issued to a New Jersey

corporation where the accident giving rise to the claim occurred


                                 13
on a New York construction site and the principle defendants

were sued in New York state court.   836 N.Y.S.2d at 156.

Although the insured was domiciled in New Jersey, the court

declined to apply the now-prevailing rule that the state of the

insured’s domicile should be regarded as a “proxy” for the

principle location of the insured risk.   Id. at 156-57.    As this

Court explained in Travelers Cas. & Sur. Co. v. Dormitory Auth.,

however, the insurance policy in Worth covered a general

contractor as an additional insured “‘for liability arising out

of’ a specifically identified New York construction project.”

No. 07cv6915(DLC), 2008 WL 4861910, at *5 (S.D.N.Y. Nov. 5,

2008) (quoting Worth, 836 N.Y.S.2d at 156).   While it is

undisputed that AST operates in only two states, the coverage

provided in the Policy is “worldwide” and not specific to the

site of any particular project or even to projects occurring

only in the two states where AST is licensed.   Accordingly,

Worth does not alter the conclusion that New Jersey law governs

this case.

II.   Estoppel

      RLI seeks a declaration that the claims against AST are

outside the scope of the Policy either because the alleged

“Wrongful Act” occurred prior to the policy’s retroactive date

of March 22, 2013 or because AST knew of the potential claims

prior to its application for insurance on March 21, 2013.    AST


                                14
argues that RLI is estopped from denying coverage because RLI

did not timely and properly reserve its right to deny coverage.

AST is correct.

       Under New Jersey law, it is well established that

“[c]ontrol of [an insured’s] defense is vitally connected with

the obligation to pay the judgment.”    Merchants, 37 N.J. at 127.

“[J]ust as a carrier would hardly agree to pay a judgment after

defense by the insured, so it cannot expect the insured to pay

for a judgment when it controlled the litigation.”      Nazario v.

Lobster House, 2009 WL 1181620, at *4 (N.J. App. Div. May 5,

2009) (citation omitted).    Accordingly, “[i]f an insurer wishes

to control the defense and simultaneously reserve a right to

dispute liability, it can do so only with the consent of the

insured.”    Id. at *5 (citation omitted).    An insurer may obtain

the insured’s consent only if it timely “reserve[s] the issue of

its liability by appropriate measures.”      Merchants, 37 N.J. at

126.

       When an insurer receives a claim or notice of an incident

that may give rise to a claim, it is entitled to “a reasonable

period of time in which to investigate whether the particular

incident involves a risk covered by the terms of the policy.”

Griggs, 88 N.J. at 357.    “But once an insurer has had a

reasonable opportunity to investigate, or has learned of grounds

for questioning coverage, it then is under a duty promptly to


                                 15
inform its insured of its intention to disclaim coverage or of

the possibility that coverage will be denied or questioned.”

Id.   The “classic mode” by which an insurer may reserve its

rights and obtain consent to control the litigation is through a

nonwaiver agreement between the insured and the insurer. 2

Merchants, 37 N.J. at 126.   In the absence of a nonwaiver

agreement, “[a]greements may be inferred from an insured’s

failure to reject an offer to defend upon those terms, but to

spell out acquiescence by silence, the letter must fairly inform

the insured that the offer may be accepted or rejected.”

Nazario, 2009 WL 1181620, at *5 (emphasis and citation omitted);

see also Sneed v. Concord Ins. Co., 98 N.J. Super. 306, 314

(App. Div. 1967).

      An insurer that fails to reserve properly its rights within

a reasonable time will be estopped from later denying coverage

on the ground that the policy does not cover the loss alleged,

even if the insured has not established that it has been

prejudiced.   Griggs, 88 N.J. at 357; Merchants, 37 N.J. at 129;

cf. Sussex Mut. Ins. Co. v. Hala Cleaners, Inc., 75 N.J. 117,

125 (1977) (“[O]nce a carrier undertakes to defend, it is


2 A nonwaiver agreement is “[a] contract (supplementing a
liability-insurance policy) in which the insured acknowledges
that the insurer’s investigation or defense of a claim against
the insured does not waive the insurer’s right to contest
coverage later.” Nonwaiver Agreement, Black’s Law Dictionary
(11th ed. 2019).


                                16
estopped to deny coverage.”).   Although “prejudice is an

essential ingredient of estoppel[,] . . . prejudice is

inevitable when the insured is denied the right to maintain

complete control of the defense of the damage action.”   Griggs,

88 N.J. at 358 (citation omitted).   Accordingly, in most cases

where an insurer fails to properly reserve its rights in a

timely manner, “appropriation of control over the claim by the

insurer establishes prejudice to the insured as a matter of

law.”   Sneed, 98 N.J. Super. at 317; see also Griggs, 88 N.J. at

362 (imputing prejudice to the insured where “[i]t would be

speculative, unproductive and unfair” to try to recreate what

steps the insured might have taken on its own).

     RLI is estopped from denying coverage on the ground that

AST’s claim falls outside the scope of the Policy.   Since at

least October 2013, RLI knew or should have known that the

alleged “Wrongful Act” occurred prior to the Policy’s March 22,

2013 retroactive date.   RLI received a copy of JVC’s third-party

complaint in the Coral Crystal Action on October 28, 2013.    That

complaint asserts multiple claims against AST arising from an

AST design for concrete placement dated October 28, 2012.    It

knew as well that JVC was sued by Coral Crystal on March 7,

2013, just two weeks before AST, which had no other professional

liability insurance, sought professional liability insurance

from RLI.   An insurer with knowledge of these facts had grounds


                                17
to question whether AST’s claim fell within the scope of the

Policy.   RLI’s duty to inform AST that it might disclaim

coverage arose no later than that date.

     Notwithstanding its awareness of grounds for questioning

coverage, RLI failed to issue any reservation of rights until

September 21, 2016, which was almost three years later.     That

reservation of rights raised only one of the two bases for

denying coverage that are asserted here -- whether the “Wrongful

Act” occurred prior to the retroactive date. 3    RLI’s nearly

three-year delay in reserving its right to disclaim coverage is

unreasonable and presumptively prejudicial.      See Griggs, 88 N.J.

at 362 (eighteen-month delay unreasonable); Bonnett v. Stewart,

68 N.J. 287, 294 (1975) (four-month delay a question for the

jury where no defense was actually undertaken); Merchant, 37

N.J. at 125-26, 31-32 (nine-month delay unreasonable).     Although

AST has not identified any deficiency in its current counsel,

the inevitability of prejudice is especially apparent here,

where RLI declined AST’s request for the appointment of Scott




3 RLI has yet to reserve its right to deny coverage on the ground
that AST knew that JVC might assert a third-party claim based on
AST’s engineering work or on the ground that AST’s claim for
coverage is barred by the known-loss doctrine. Given that
nearly six years has elapsed since RLI first learned the core
facts that would support this claim, its delay in reserving its
rights on these grounds is a fortiori unreasonable.


                                18
Winikow as counsel for AST.

       RLI’s September 21, 2016 reservation of rights was also

defective.    It failed to apprise AST that its offer of

representation could be accepted or rejected.     Nazario, 2009 WL

1181620, at *5 (emphasis omitted).    The September 21 letter

stated, “[S]ubject to this reservation of rights, RLI will

continue to defend AST.”    (Emphasis added.)   While New Jersey

courts have not required insurers to use any particular

formulation to obtain an insured’s consent, a proper reservation

of rights may not reflect “a unilateral decision by [the

insurer].”    Kaplan v. Harleysville Ins. Co. of N.J., 2007 WL

1670888, at *5 (N.J. App. Div. June 12, 2007) (comparing proper

and improper reservations of rights).    An insurer’s statement

that it “will continue to investigate this matter, but reserves

any and all of its rights [to disclaim coverage],” is

insufficient under New Jersey law.    Id. (quoting Sneed, 98 N.J.

Super. at 314).    Accordingly, RLI is estopped from repudiating

its obligations under the Policy. 4

III.    Leave to Amend

       RLI states that, if its motion for summary judgment is

denied, it will move to amend its complaint to add claims that


4 Because RLI   is estopped from disclaiming coverage under the
Policy, it is   unnecessary to reach whether the retroactivity
clause in the   Policy should be stricken as violative of New
Jersey public   policy.


                                 19
AST procured the Policy through fraud.     Construing RLI’s

argument as a motion for leave to amend, the motion is denied as

futile.

     Although leave to amend under Rule 15 “shall be freely

given as justice so requires,” Fed. R. Civ. P. 15(a), it is well

established that “[l]eave to amend may be denied for good

reason, including futility, bad faith, undue delay, or undue

prejudice to the opposing party.”     Kim v. Kimm, 884 F.3d 98, 105

(2d Cir. 2018) (citation omitted).    Where an insurer seeks to

disclaim coverage based on fraud in the inception of the

coverage, the doctrine of waiver -- rather than estoppel --

provides the rule of decision.   See Merchants, 37 N.J. at 130.

“[I]f a carrier receives information suggesting fraud or breach

of contract, it must seek the facts with reasonable diligence,

and having acquired them it must within a reasonable period

decide whether to continue to perform.”    Id. at 131.   An

insurer’s failure to do so constitutes an election to affirm,

rather than rescind, the policy at issue.    Id. at 131-32.

     RLI has waived any claim that AST procured the Policy

through fraud.   As discussed above, RLI was on notice of the key

facts that would have alerted a reasonably diligent insurer to a

potential claim of fraud nearly six years ago.    While RLI argues

that it only recently learned that AST in fact knew of the Coral

Crystal Action prior to applying for insurance, it is not


                                 20
necessary for RLI to have had access to every piece of evidence

that suggests fraud by AST.    RLI failed to exercise reasonable

diligence in its investigation of AST’s claim and failed to

timely and properly reserve its rights as required by New Jersey

law.    Accordingly, RLI’s conduct constitutes an election to

affirm the policy and waive any claim of fraud.     See Merchants,

37 N.J. at 131. 5

IV.    Attorneys’ Fees

       AST moves for an award of attorneys’ fees under New Jersey

Rule of Court 4:42-9(a)(6) (“Rule 9(a)(6)”).     Rule 9(a)(6)

provides that “[n]o fee for legal services shall be allowed in

the taxed costs or otherwise, except . . . [i]n an action upon a

liability or indemnity policy of insurance, in favor of a

successful claimant.”    (Emphasis omitted.)   A “successful

claimant” is defined as a party that “obtains a favorable

adjudication on the merits on a coverage question as the result

of the expenditure of counsel fees.”    Occhifinto v. Olivo

Constr. Co., LLC, 221 N.J. 443, 451 (2015) (citation omitted).

       Even where a successful claimant moves for attorneys’ fees,

the award of counsel fees is “not mandatory.”     Passaic Valley


5 In addition, RLI asserts that it will move to amend its
complaint to add a claim that JVC’s third-party claim against
AST was made prior to the inception of the Policy period. To
the extent this argument reflects RLI’s position that AST’s
claim falls outside the scope of the Policy, the request for
leave to amend is denied for the reasons discussed above.


                                 21
Sewerage Comm’rs v. St. Paul Fire & Marine Ins. Co., 206 N.J.

596, 619 (2011).   Rather, “the trial judge has broad discretion

as to when, where, and under what circumstances counsel fees may

be proper and the amount to be awarded.”   Id. (citation

omitted).   “Since equitable principles govern the trial court’s

decision, the court should consider the totality of the

circumstances in awarding counsel fees.”   Id. (citation

omitted).

     AST is not entitled to attorneys’ fees under Rule 9(a)(6).

Although AST prevailed as to RLI’s obligation to provide

coverage under the Policy, the record reflects a substantial

likelihood that AST knew of the factual basis for the claims

against it before it applied to RLI for insurance and procured

the Policy through fraud.   Equity does not support an award of

attorneys’ fees.



                            Conclusion

     RLI’s motion for summary judgment is denied.   AST’s cross-

motion for summary judgment is granted.    RLI’s request for leave




                                22
to amend is denied to the extent addressed in this Opinion.

AST’s request for attorneys’ fees is denied.



Dated:    New York, New York
          December 20, 2019


                         __________________________________
                                    DENISE COTE
                            United States District Judge




                               23
